       Case 1:19-cv-00955-LG-RHW Document 63 Filed 04/29/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 ST ENGINEERING HALTER MARINE &                                                       PLAINTIFF
 OFFSHORE, INC.

 VERSUS                                             CIVIL ACTION NO. 1:19CV955-LG-RHW

 M/V RALPH E. BOUCHARD et al                                                      DEFENDANTS


               ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

       The Court has considered Steelstran Industries, Inc.’s motion for attorney J. Stephen

Simms to appear pro hac vice. The Court finds the motion to be in substantial compliance with

Rule 83.1 of the Uniform Local Rules of the United States District Court for the Southern

District of Mississippi.

       IT IS THEREFORE ORDERED that the Motion to Appear Pro Hac Vice is hereby

granted, and J. Stephen Simms shall be admitted to serve as co-counsel for Steelstran Industries,

Inc. Counsel is directed to complete registration for electronic filing as a condition of pro hac

vice admission.

       SO ORDERED AND ADJUDGED, this the 29th day of April 2020.




                                                      /s/ Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
